Citation Nr: 0110167	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-03 529A	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 decision of the Board of Veterans' 
Appeals (Board) which found that the appellant did not meet 
the eligibility requirements for entitlement to VA benefits 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant's father did not have any verified active 
United States military service.  The appellant does not have 
and does not contend that he has any active United States 
military service.

This matter comes before the Board as a motion by the 
appellant that the Board decision of January 2, 1998, was 
clearly and unmistakably erroneous in finding that the 
appellant's father did not have any verified active United 
States military service.

Following issuance the January 1998 Board decision now under 
consideration for CUE, the appellant filed a motion for 
reconsideration.  That motion was considered by the Board and 
denied by the Acting Chairman of the Board in April 1998.  At 
the time the Board notified the appellant of denial of his 
motion for reconsideration, the Board also notified the 
appellant that it would also consider that motion as a 
request for revision of the Board's January 1998 decision on 
the grounds of CUE but that review of that Board decision for 
CUE would be delayed until VA had published final regulations 
necessary to carry out the provisions of new legislation.  
Those new regulations were published in January 1999 and a 
copy of those regulations were forwarded to the appellant for 
his use and consideration in pressing a motion for CUE in a 
prior Board decision.  Additionally, the appellant was 
provided an additional 60 days from the date of the Board 
notification letter containing the new CUE regulations to 
provide the appellant with adequate time to review those 
regulations and to submit any additional evidence and 
argument in support of his motion for CUE in conformance with 
those new regulations.  The appellant subsequently posted 
correspondence to the Board indicating that he had received 
this letter and the new CUE regulations.  This correspondence 
indicated that the appellant wished to have his motion for 
reconsideration considered as a motion for CUE.  

FINDING OF FACT

The appellant has failed to clearly and specifically set 
forth any alleged errors of fact or law in the January 1998 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2000); Disabled American 
Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, a factor of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  

(b) Record to be reviewed.--

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute of regulation.

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. §§ 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rule making (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior case law regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

Rule 1404(b) (38 C.F.R. § 20.1404(b)), provides as follows:

(b) Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would 
have been manifestly different but for 
the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

The United States Court of Appeals for the Federal Circuit 
(Circuit), in December 2000, held that the requirement set 
forth in Rule 1404(b) that a claimant specify the basis for 
his CUE claim was reasonable but the rule was invalid to the 
extent that the last sentence of Rule 1404(b) operated in 
conjunction with Rule 1409(c) to allow the Board to 
permanently deny a CUE claim without ever reaching the claims 
merits.  In the event that the moving party's motion does not 
adequately set forth specific grounds of CUE, the appellant's 
motion is to be dismissed without prejudice to the submission 
of more specific allegations.  Disabled American Veterans, 
et. al. v. Gober, No. 99-7061 (Fed. Cir. Dec. 8, 2000).

The veteran's initial motion for reconsideration 
substantially contains a recitation of and reference to 
various VA laws and regulations.  It also refers to 
previously submitted material including a purported U.S. 
Presidential memorial certificate and a certificate of 
service from the Adjutant General of the Philippine military.  
However, in consideration of all correspondence submitted by 
the appellant subsequent to the January 1998 Board decision 
in question, the appellant has entirely failed to set forth 
any particular allegation of CUE, or errors, of fact or law 
in the January 1998 Board decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for such alleged error.  
Instead, the appellant in essence continued to provide the 
same type of evidence and argument already on file at the 
time of the Board's January 1998 decision.

The essential point made in that Board decision was that the 
appellant's father had no recognized service in the active 
United States military forces upon which to base any valid 
claim for VA benefits.  The appellant was informed in that 
decision that verification of his father's service would have 
to be made by the relevant United States service department 
and, in fact, the United States Army certified in December 
1953 that the appellant's father did not have any service in 
the Armed Forces of the United States necessary to form the 
basis of any award of VA benefits.  The appellant was 
informed that the service department had certified that the 
appellant's father had no qualifying service and that the 
Board was bound by the service department certification in 
determining whether any claimant has recognized service with 
the United States Armed Forces or the Philippine Commonwealth 
Army in the service of the United States Armed Forces, citing 
Duro v. Derwinski, 2 Vet. App. 530 (1992).

In a CUE motion, it is incumbent upon the moving party to set 
forth clearly and specifically the alleged CUE.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general non-specific 
allegations of error, are insufficient to satisfy this 
requirement. See 38 C.F.R. § 20.1403.  The appellant in this 
case has not submitted any clear allegation of CUE with 
respect to the Board's January 1998 decision.  He has, in 
essence, simply continued to disagree with that decision.  
CUE motions which fail to comply with the requirements set 
forth in Rule 1404(b) that a claimant specify the basis for 
his CUE claim are subject to dismissal without prejudice.  
Disabled American Veterans, et. al. v. Gober, supra.  
Accordingly, in view of the fact that the appellant has 
failed to comply with Rule 1404(b) with respect to the 
January 1998 decision, the Board has no alternative but to 
dismiss his motion for CUE without prejudice.


ORDER

The motion for CUE is dismissed without prejudice to 
refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



